

113 HRES 378 : Expressing the sense of the House of Representatives regarding certain provisions of the Senate amendment to H.R. 2642 relating to the Secretary of Agriculture’s administration of tariff-rate quotas for raw and refined sugar.
U.S. House of Representatives
2013-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 378IN THE HOUSE OF REPRESENTATIVESOctober 11, 2013Mr. Pitts (for himself, Mr. Danny K. Davis of Illinois, Mr. Goodlatte, and Mr. Blumenauer) submitted the following resolution; which was referred to the Committee on Agriculture, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedOctober 11, 2013The Committees on Agriculture and Ways and Means discharged and consideredRESOLUTIONExpressing the sense of the House of Representatives regarding certain provisions of the Senate amendment to H.R. 2642 relating to the Secretary of Agriculture’s administration of tariff-rate quotas for raw and refined sugar.That it is the sense of the House of Representatives that the managers on the part of the House of the conference on the disagreeing votes of the two Houses on the House amendment to the Senate amendment to the bill H.R. 2642 (an Act to provide for the reform and continuation of agricultural and other programs of the Department of Agriculture and other programs of the Department of Agriculture through fiscal year 2018, and for other purposes) should advance provisions to repeal the Administration of Tariff Rate Quotas language as added by the Food, Conservation, and Energy Act of 2008, and thus restore the Secretary of Agriculture’s authority to manage supplies of sugar throughout the marketing year to meet domestic demand at reasonable prices.